 


109 HR 1199 IH: Walnut Canyon Study Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1199 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior and the Secretary of Agriculture to jointly conduct a study of certain land adjacent to the Walnut Canyon National Monument in the State of Arizona. 
 
 
1.Short titleThis Act may be cited as the Walnut Canyon Study Act of 2005. 
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)the Coconino National Forest was established in the State of Arizona on July 2, 1908; 
(2)the Walnut Canyon National Monument in the State of Arizona was originally designated as a national monument by Presidential proclamation on November 30, 1915, to protect Sinaguan cliff dwellings; 
(3)since the original designation, the Monument boundaries have been expanded to include 3,580 acres; 
(4)National Forest System land and State trust land in the study area contain significant cultural and natural resources; 
(5)the Coconino National Forest Land and Resources Management Plan of 1987 identified National Forest System land in the study area as land for nondevelopment or disposal under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); 
(6)State trust land in the study area has been temporarily removed from consideration for development by State agencies with jurisdiction over the State trust land; 
(7)the communities in the vicinity of the land in the study area support maintaining public uses of the land surrounding the Monument while protecting the resources of the land; 
(8)several interest groups have proposed expanding the Monument and designating the expanded area as a national park or national preserve; 
(9)the city of Flagstaff and Coconino County, Arizona, have passed resolutions supporting further review and study of, and the development of management options for, the study area; and 
(10)to determine the appropriate management of the adjacent land, interested parties have requested a study to help identify management options. 
(b)PurposesThe purposes of this Act are— 
(1)to authorize a study of the study area to evaluate public uses and resource values; and 
(2)to obtain recommendations for management options for maintenance of the public uses and protection of resources of the study area. 
3.DefinitionsIn this Act: 
(1)MapThe term map means the map entitled Walnut Canyon Proposed Study Area and dated July 17, 2003. 
(2)MonumentThe term Monument means the Walnut Canyon National Monument in the State of Arizona. 
(3)ResolutionThe term resolution means the Coconino County Board of Supervisors resolution numbered 2002–65 and the Flagstaff City Council resolution numbered 2002–92 adopted on December 17, 2002. 
(4)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 
(5)Study areaThe term study area means the area identified on the map as Walnut Canyon Proposed Study Area, consisting of 30,818 acres, of which— 
(A)24,987 acres is Federal land in Coconino National Forest;  
(B)2,037 acres is State land; 
(C)214 acres is private land; and 
(D)3,580 acres is the Monument. 
4.Study 
(a)In generalThe Secretaries shall conduct a study of the study area. 
(b)RequirementsThe study shall evaluate— 
(1)the significance of the public values (including the public values identified in exhibit C of the resolution) and resources of the study area as the public values and resources pertain to— 
(A)the management objectives of the Forest Service; and 
(B)the management objectives of the National Park Service; 
(2)the opportunities for maintaining existing public uses (including the public uses identified in exhibit D of the resolution); and 
(3)a range of options for managing and conserving resources by the National Park Service or the Forest Service, or by both agencies acting jointly, including the suitability and feasibility of— 
(A)a boundary adjustment to the Monument; 
(B)designation of the study area as a national park or preserve; 
(C)maintaining the study area as managed by the Forest Service; and 
(D)any other designation or management option that will accomplish both the protection of resources and the maintenance of public use and access for the study area. 
(c)ConsultationIn conducting the study, the Secretaries shall— 
(1)contract with a third-party consultant with experience in park and land use planning to prepare a draft study; and 
(2)collaborate with the persons identified in subsection (d) in developing a scope of work for the draft study under the guidance of the third-party consultant. 
(d)Review; RecommendationsThe Secretaries, the Forest Supervisor of the Coconino National Forest, the Superintendent of the Flagstaff Area National Monuments, the Flagstaff City Council, and the Coconino County Board of Supervisors shall— 
(1)review the draft study prepared by the third-party consultant; and 
(2)provide to the third-party consultant comments on and recommendations for the draft study. 
(e)ReportNot later than 18 months after the date of enactment of this Act, the Secretaries shall submit to Congress a report that— 
(1)describes the findings and conclusions of the study conducted under this section, including the recommendations of the persons identified in subsection (d); and 
(2)makes a recommendation for the future management of the study area. 
(f)EffectNothing in this Act affects the management of the land depicted on the map. 
 
